DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response submitted July 26, 2022 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1, 3, 5, 7-11 and 16 are currently pending.  Claims 2, 4, 6 and 12-15 are cancelled.  Claims 1, 3, 5, 7-8 are currently amended. Claim 16 is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection Withdrawn
RE: Rejection of Claims 7 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Regarding claim 7 and the phrase “basis weight” using the metric units g/m2, it is noted that Applicant’s remarks, in view of the teachings of U.S.  Patent No. 11,202,725 and U.S. Patent No. 6,776,014, clarifies this unit of measure is a customary unit for yarns.

Further, regarding Claim 8 and the limitation "the microfilament" in line 4, it is noted that claim 8 has been amended to now recite “the slitting yarn”. Thus, Applicant’s amendment provides sufficient antecedent basis for this limitation.
Therefore, Applicant’s amendments to claims 7 and 8 obviate the previous rejection of record. Thus, the rejection is withdrawn.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Rejection Withdrawn
RE: Rejection of Claim(s) 1-3 and 5-6 under 35 U.S.C. 102(a)(1) as being anticipated by Zhou:
It is first noted that claims 2 and 6 are cancelled.
It is further noted that, due to the claim amendments submitted July 26, 2022, the rejection under 35 U.S.C. 102(a)(1) has been withdrawn, however the amendments have necessitated a new ground of rejection, as set forth below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejections Withdrawn
RE: Rejection of Claim 4 under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Rocco:
Rejection of Claim 7 under 35 U.S.C. 103 as being unpatentable over Zhou;
Rejection of Claims 8-9 under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Kim;
Rejection of Claim 10 under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Horan; and
Rejection of Claim 11 under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Essaidi:
For the reasons discussed above, the anticipation rejection over Zhou is withdrawn, and thus the obviousness rejections that are based on the same basis are likewise withdrawn.  However, the amendment submitted July 26, 2022 has necessitated new grounds of rejection, as set forth below.
New ground(s) of Rejection, necessitated by Amendment
Claim(s) 1, 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., (J. Mater. Res., Vol. 27, No. 3, Feb 14, 2012, pages 537-544; previously cited) (“Zhou”), in view of Rocco et al., (US 2017/0273775; previously cited) (“Rocco”).
Zhou is directed to nanofiber yarns prepared by twisting narrow fibrous strips that were cut directly from PVDF-HFP electrospun nanofiber mats (Abstract and Introduction, right column, second paragraph, page 537). 
Regarding claim 1, Zhou teaches nanofiber mats were prepared from:
 (1) randomly oriented electrospun fibers, which were collected onto a stationary metal plate; and
(2) aligned electrospun fibers that were deposited on a rotating drum collector (B. Electrospinning, left column, page 539).
As to the limitations regarding “slitting yarn”, it is noted that the term “slitting” is directed to the manner by which the yarn is produced.
The specification (pages 8-9) discloses that slitting yarn is prepared by slitting (cutting or slicing) a 1.7-meter-wide nanofiber web (a sheet or mat, see FIG. 6A) to produce strips of the nanofiber web having a width of 50 mm, which are further slit to produce strips having a width of 1.5 mm (see FIG. 7B). 
Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.           
In the instant case, if the product by process limitations are considered, the process imparts the feature of producing narrow strips of yarn. Thus, any narrow strip of yarn reads on the claimed “slitting yarn”, regardless of the manner used to produce the narrow strips of yarn.
Zhou teaches the nanofiber mats were cut by slicing the mats to prepare narrow strips of fiber having a width of 1 mm.  Thereafter, the strips were subjected to six different twist levels to prepare the yarns comprising the PVDF-HFP nanofibers (C. Preparation of nanofiber yarns, page 539). Zhou’s FIG. 2 illustrates the three-dimensional network of the nanofiber web. Thus, Zhou’s teaching reads on “slitting yarn”.
Zhou’s FIG. 4 illustrates images of low-twist and high-twist nanofiber yarns comprising the electrospun fibers having a fiber diameter of 356 nm ± 76 nm.  Zhou’s FIG. 1 illustrates the correlation between polymer concentration and fiber diameter.
Thus, Zhou exemplifies a yarn comprising a plurality of twists (e.g. 1000, 2000) formed by twisting narrow strips of electrospun fiber mats comprising multiple nanofiber strands. FIG. 4b specifically illustrates the grooves formed between the twists which necessarily provide three-dimensional spaces (see Specification FIG. 1, and page 10, lines 4-19). Zhou teaches slicing the nanofiber mats into narrow strips which reads on “a slitting yarn”.  Thus, Zhou’s yarn reads on a yarn comprising “a plurality of twists formed by twisting a slitting yarn”.
As to the limitation “for a cell culture scaffold”, it is noted that claim 1 is directed to a composition comprising a yarn. The claims are to the composition, per se. Although claim 1 states that the composition is “for a cell culture scaffold”, this limitation is considered only to be directed to intended use which does not further define or limit the composition, per se.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. Please note that it is well settled that “intended use” of a composition or product, e.g., “for a cell culture scaffold”, will not further limit claims drawn to a composition or product.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02
Further regarding claim 1 and the limitation that the spaces formed between twists “provide three-dimensional growth spaces and migration paths for cells”, it is again noted that claim 1 is directed to a yarn composition and such a limitation is directed to the intended use of the claimed yarn.  The recited limitation does not add further physical, structural or chemical properties to the yarn and therefore will not further limit claims drawn to a composition or product. In the instant case, the teaching of Zhou clearly exemplifies a twisted yarn having grooves which create spaces between the twists and provide a three-dimensional space, thus meeting the limitation of claim 1.
As to the amended limitation “wherein the slitting yarn is a nanofiber web having a basis weight of 0.1 to 100 g/m2 in a three-dimensional network structure cut to have a predetermined width, into single or multiple strands”, it appears this limitation is directed to the source material and manner by which the slitting yarn has been produced given that Applicant’s disclosure (page 14) indicates the slitting yarn is produced by cutting a fiber web having a basis weight of 0.1 to 100 g/m2 .  Such a limitation is a product-by-process limitation.  It is noted that, product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.                 
If the product by process limitations are considered, the process imparts these features: (1) slit yarn is a single strand, or multiple strands, having a predetermined width and comprises a three-dimensional nanofiber network. Although the claim recites the nanofiber web has a basis weight of 0.1 to 100 g/m2, this limitation is directed to the nanofiber web used as a source for slitting to produce the slit yarn that is subsequently twisted to produce the claimed yarn. Thus, a slitting yarn having a predetermined width, comprising a three-dimensional nanofiber network, and cut in a single strand or multiple strands would appear to read on the claimed yarn.
Zhou teaches the nanofiber mats (i.e. a three-dimensional nanofiber network) were cut by slicing (i.e. slitting yarn) the mats to prepare fiber strips having a length of 40 mm and a width of 1 mm (i.e. predetermined width) (C. Preparation of nanofiber yarns, page 539), which reads on a slitting yarn having a predetermined width, comprising a three-dimensional nanofiber network, and cut into multiple strands, thus meeting the limitation of amended claim 1.
As to the limitation “cut to have a predetermined width, into single or multiple strands”, it is noted that Zhou teaches cutting by slicing (slitting) to prepare fiber strips (multiple strands) having a length of 40 mm and a width of 1 mm, which reads on “cut to have a predetermined width, into single or multiple strands”, thus meeting the limitation of claim 1.
As to the limitation “wherein the yarn has a twist angle of 20° to 60°”, it is noted that Zhou’s FIG. 7a illustrates the twist angles of the yarn range from -40° to 60°, thus the claimed range lies within the prior art range.    In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Further regarding claim 1 and the limitation “a slitting yarn having a fineness of 0.01 to 30 denier”, it is noted that Zhou teaches the nanofibers are fine uniform nanofibers (Abstract; A. Randomly oriented nanofiber mats, right column, second paragraph, page 540; IV CONCLUSIONS, right column, page 543) having diameters ranging from 70 nm to 634 nm, depending on the polymer concentration. Zhou differs from the instant invention in that Zhou does not further describe the fineness of the nanofibers using the parameter of deniers, specifically having a denier value ranging from 0.01 to 30 deniers, as now recited in amended claim 1.  However, Rocco is directed to three-dimensional tissue engineering scaffolds comprising fibers that can be twisted/plied to form yarns. The scaffolds promote cell attachment and ingrowth thus promoting tissue regeneration (Abstract and paragraph [0018]).  Rocco teaches the fiber filaments have denier values ranging from between 0.1 denier and 10 denier per filament (DPF) (paragraph [0019]).  Thus, Rocco has established it was well-known in the art that tissue culture scaffolds prepared from twisted/plied fibers are prepared using fibers having denier values ranging from between 0.1 denier and 10 denier.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use fibers having a denier value ranging from 0.1 denier and 10 denier.
The person of ordinary skill in the art would have been motivated to modify the nanofibers of Zhou to have denier values that are well-known for promoting cell attachment and ingrowth, as taught by Rocco, for the predictable result of successfully preparing tissue scaffolds that promote tissue regeneration, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Zhou and Rocco because each of these teachings are directed at fabricating tissue scaffolds.	
Regarding claim 3, Zhou teaches the electrospun fibers are prepared from PVDF-HFP which includes PVDF (polyvinylidene fluoride) as a fiber forming component, thus meeting the limitation of claim 3.
Regarding claim 5, as set forth above regarding claim 1, Zhou’s nanofiber mats were cut by slicing (slitting) to prepare fiber strips having a length of 40 mm and a width of 1 mm, which reads on the yarn includes multiple slitting yarn strands.  Thereafter, the strips were subjected to six different twist levels to prepare the yarns comprising the PVDF-HFP nanofibers. (C. Preparation of nanofiber yarns, page 539).  Zhou’s yarn includes multiple nanofiber strands, including aligned fibers, that have been subjected to various levels of twisting. Zhou’s FIG. 4b illustrates the structure for the high-twist nanofiber yarn. Although Zhou does not further comment on the formation of microfiber grooves between the nanofibers on the outer side of the yarn upon twisting, it is noted the specification discloses that microfiber grooves are formed between the individual fibers (i.e. first fiber 1 and second fiber 2) upon twisting of several fibers into the yarn (page 13, lines 15-20). Thus, the fact that Zhou carries out the same method steps as in the instant application means that any and all results of the method of Zhou, whether recognized at the time of publication or not, were inherently achieved by the reference method.  Therefore, Zhou’s twisted nanofiber strands meet the limitations of claim 5.
Regarding claim 7, and the limitation directed to the width of the slit yarn, it is noted that Zhou teaches slicing the mats to prepare narrow strips of fiber having a width of 1 mm (claimed range overlaps the prior art range).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Rocco, as applied to claims 1, 3, 5 and 7, set forth above, and further in view of Kim et al., (TISSUE ENGINEERING, Vol. 12, No. 2, 2006, pages 221-233; previously cited) (“Kim”).
	The teaching of Zhou, in view of Rocco, is set forth above.
	Regarding claim 8, it is noted that, although Zhou, in view of Rocco, teaches the use of cut nanofibers (slitting yarn) for preparing bioscaffolds (Introduction, left column, first paragraph, page 537), Zhou does not further teach the slitting yarn includes a physiologically active component which induces one or more of adhesion, migration, growth, proliferation and differentiation of cells on an outer surface of the fiber, as recited in claim 8.  However, Kim teaches modification of electrospun nanofibers by immobilization of Arg-Gly-Asp (RGD) cell adhesive peptide onto the surface of the nanofibers (Abstract).  Kim’s FIG. 5 illustrates the improvement in cell attachment that results from the presence of the RGD immobilized on the outer surface of the electrospun fibers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a physiologically active component which induces cell adhesion on the outer surface of the fibers.
The person of ordinary skill in the art would have been motivated to modify the electrospun nanofibers (slitting yarn) of the prior art to include RGD peptides that enhance cell adhesion, as taught by Kim, for the predictable result of successfully promoting tissue regeneration, thus meeting the limitation of claim 8.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Kim because each of these teachings are directed at using electrospun nanofibers for fabricating tissue scaffolds.	
Regarding claim 9, it is noted that Kim teaches RGD peptides, which reads on “a peptide”, thus meeting the limitation of claim 9.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Rocco, as applied to claims 1, 3, 5 and 7, above, and further in view of Horan et al., (Journal of Biomechanics 39 (2006) 2232-2240; previously cited) (“Horan”).
The teaching of Zhou, in view of Rocco, is set forth above.
Regarding claim 10, it is noted that, although Zhou, in view of Rocco, teaches preparing a twisted yarn from multiple fiber strands (slitting yarn), wherein fiber grooves are formed between the twists, Zhou does not further teach twisting several strands of the yarn to form a plurality of macrotwists to prepare a ply yarn.  However, Horan is directed to using textile methods to fabricate tissue engineering scaffolds.  Horan teaches the scaffolds can be prepared by plying, twisting, cabling or braiding. Multiple fiber strands are plied by combining and twisting to form bundles, wherein the bundles further include macrofiber grooves formed by the twisting (Abstract and Fig. 1).  Horan’s Fig. 1 illustrates the formation of the larger grooves that create spaces between the twists, as well as creating a larger surface area. Horan further teaches that scaffolds prepared by twisting is more desirable since it is more readily and economically produced.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine and twist several strands of yarn to form a plurality of macrotwists to prepare a ply yarn.
 The person of ordinary skill in the art would have been motivated to modify the yarns of the cited prior art to include combining and twisting several strands of the twisted yarn to form a plurality of macrotwists to prepare a ply yarn, as taught by Horan, for the predictable result of successfully preparing a tissue engineering scaffold having a larger three-dimensional surface area, thus meeting the limitation of claim 10.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Horan because each of these teachings are directed at preparing electrospun nanofiber scaffolds.	


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Rocco, as applied to claims 1, 3, 5, and 7, above, and further in view of Essaidi et al., (US 2015/0056256; previously cited) (“Essaidi”).
The teaching of Zhou, in view of Rocco, is set forth above.
	Regarding claim 11, it is noted that Zhou, in view of Rocco, does not further teach a fabric comprising the twisted yarn.  However, Essaidi is directed to textile methods using electrospun, twisted silk fibers for preparing tissue scaffolds (Abstract and paragraphs [0013], [0025] and [0058]).  Essaidi’s FIGS. 3a-c illustrate a three-dimensional fabric formed by weaving of the fibers.  Essaidi further teaches the woven fabric scaffolds improve the promotion of cell adhesion and stimulation of cell growth (paragraph [0094]).
Therefore, given that Zhou, in view of Rocco, teaches nanofiber yarns are useful as bioscaffolds, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a fabric scaffold comprising the yarn of the cited prior art.
 The person of ordinary skill in the art would have been motivated to modify the method of the cited prior art to include preparing a woven fabric scaffold, as taught by Essaidi, for the predictable result of successfully preparing a tissue scaffold having improved cell growth and cell adhesion properties, thus meeting the limitation of claim 11.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Essaidi because each of these teachings are directed at preparing scaffolds comprising electrospun nanofibers.	





Response to Remarks

Rejections under 35 U.S.C. 112:
	The rejection of claims 7 and 8 has been withdrawn for the reasons set forth above.

Rejection under 35 U.S.C. 102:
	As set forth above the rejection under 35 U.S.C. 102(a)(1) is withdrawn in view of Applicant’s claim amendment submitted July 26, 2022.

Rejections under 35 U.S.C. 103:
As to Applicant’s remarks (page 9) regarding the cited reference to Rocco and applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it is noted that Applicant’s argument has been fully considered, but is not found persuasive.
In response, it is noted that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, it is first noted that Zhou renders obvious a yarn comprising fine slitting yarn.
Further, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, the rejection of record clearly takes into account the disclosures of Rocco (provisional application filed on March 25, 2016), and does not include knowledge gleaned only from the applicant's disclosure.  The rejection of record (Office Action 4/26/2022, page 9) points to specific disclosures in the cited prior art that describe the limitations of Applicant’s claimed method.
	It is noted that the test for obviousness is what the combined teachings of references would have suggested to one of ordinary skill in the art. See In re Keller, 642 F.2d 413, 425 (CCPA 1981) (citing cases).  Applicant is reminded that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).

As to Applicant’s remarks regarding claim 7 and the limitation directed to the basis weight of the nanofiber web, as discussed at Applicant’s remarks (page 9), it is noted that Applicant’s remarks have been fully considered, but are not found persuasive in view of the new ground of rejection set forth above addressing the newly amended limitation regarding the nanofiber web having a basis weight of 0.1 to 100 g/m2.  As set forth above, this limitation is directed to the nanofiber web used as a source for slitting to produce the slit yarn that is subsequently twisted to produce the claimed yarn. Such a limitation is a product-by-process limitation.  Although the claim recites the nanofiber web has a basis weight of 0.1 to 100 g/m2, this limitation is directed to the process by which the slitting yarn is produced, i.e. using the nanofiber web for slitting to produce the slit yarn that is subsequently twisted to produce the claimed yarn. Thus, a slitting yarn having a predetermined width, comprising a three-dimensional nanofiber network, and cut in a single strand or multiple strands would appear to read on the claimed yarn.
Zhou teaches the nanofiber mats (i.e. a three-dimensional nanofiber network) were cut by slicing (i.e. slitting yarn) the mats to prepare fiber strips having a length of 40 mm and a width of 1 mm (i.e. predetermined width) (C. Preparation of nanofiber yarns, page 539), which reads on a slitting yarn having a predetermined width, comprising a three-dimensional nanofiber network, and cut into multiple strands, thus meeting the limitation of amended claim 1.
Further, as to Applicant’s remarks regarding reliance upon inherency, as discussed at Applicant’s remarks (page 10), Applicant points to MPEP 2163.07(a). However, this is not persuasive since this portion of the MPEP relates to the Written Description requirement and subsequent amendments to the application which are supported by the original disclosure as it relates to inherent function or properties.

As to Applicant’s remarks regarding the rejection of claims 8-11, as discussed at Applicant’s remarks (pages 11-12), Applicants rely on the same arguments used in traversing the rejection of claims 4 and 7 to also traverse the rejection of claims 8-11 without additional arguments. However, as explained above, Applicant’s arguments are not found persuasive in view of the new ground of rejection set forth above addressing the limitations directed to the fiber fineness and the basis weight of the nanofiber web.
  Therefore, the response set forth above to arguments also applies to this rejection.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Rejection Withdrawn
RE: Rejection of Claim(s) 1-3, 7-9 and 11 on the grounds of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-8, and 14 of copending Application No. 16/309,649:
Due to the claim amendments submitted July 26, 2022, the rejection on the grounds of nonstatutory double patenting has been withdrawn.

Rejection Maintained
Claim(s) 1, 3, 5, 7-11 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 8-11 of copending Application No. 16/304,321.
The rejection has been updated in view of Applicant’s amendment submitted July 26, 2022.
Although the conflicting claims of 16/304,321 are not identical to the currently prosecuted claims 1, 3, 5, 7-11, they are not patently distinct from each other because said claims of both inventions are drawn to yarn scaffolds for cell culture.

Instant claim 1 claims the following composition:
A yarn for a cell culture scaffold, comprising: a plurality of twists formed by twisting  a slitting yarn having a fineness of 0.01 to 30 denier, wherein the slitting yarn is a nanofiber web having a basis weight of 0.1 to 100 g/m2 in a three-dimensional network structure cut to have a predetermined width, into single or multiple strands; and fiber grooves which are spaces formed between the twists and provide three- dimensional growth spaces and migration paths for cell, wherein the yarn has a twist angle of 200 to 600.

Claim 1 of copending Application No. 16/304,321 claims the following composition:
Yarn for a cell culture scaffold, comprising: a ply formed of a plurality of twisted slitting yarns, wherein each of the twisted slitting yarns is formed of a nanofiber web, and the nanofiber web has a three- dimensional network structure, a basis weight of 0.1 to 100 g/m2, and a width of 0.1 to 30 mm; and an open space between neighboring twisted slitting yarns by untwisting at least a part of the ply to prevent density-dependent inhibition of cells to be cultured and increase a cell-contacting specific surface area.

In regard to claim 1, while the composition claims of 16/309,321 do not explicitly teach fiber grooves which are spaces formed between the twists and provide three- dimensional growth spaces and migration paths for cells, copending claim 1 claims the fiber has an open space between the twisted fiber that increases the cell-contacting surface area. Thus, copending claim 1 reads on the claimed fiber grooves forming spaces between the twists for cell migration.
Claim 3 of the copending application reads on the claimed types of fiber forming components recited in instant claim 3.
Claims 4 and 5 of the copending application recite yarn fineness values that overlap the range recited in instant claim 1.
Claim 8 of the copending application reads on instant claim 8.
Claim 9 of the copending application reads on instant claim 9.
Claim 11 of the copending application reads on instant claim 11.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Remarks
As set forth above, the rejection on the grounds of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-8, and 14 of copending Application No. 16/309,649 is withdrawn in view of Applicant’s amendment submitted July 26, 2022.
Applicant’s remarks regarding the rejection on the grounds of nonstatutory double patenting as being unpatentable over copending Application No. 16/304,321, as discussed at Applicant’s remarks (pages 13-14), has been fully considered, but is not found persuasive in view of the updated rejection set forth above.

Conclusion
No claim is allowed. No claim is free of the prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633